Citation Nr: 1204912	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-27 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho




THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for the service-connected chronic lumbosacral strain.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.




REPRESENTATION

Appellant represented by:	Massachusetts Office of Commissioner of Veterans 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 1981 and from November 1981 to April 1984.    

This matter initially before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.       

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the Veteran's claims folder.  

The issue of entitlement to a TDIU rating is addressed is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to February 20, 2009, the service-connected low back disability is shown to have been manifested by complaints of pain and productive of limitation of forward flexion of the thoracolumbar spine to less than 70 degrees, but not to less than 30 degrees; intervertebral disc syndrome manifested by the requisite incapacitating episodes lasting a duration of at least 4 weeks but less than 6 weeks during a 12 month period was not demonstrated.   

2.  Beginning on February 20, 2009, the service-connected low back disability picture is shown to be manifested by complaints of pain and productive of impairment of thoracolumbar spine motion that more clearly approximates that of forward flexion being restricted to less than 30 degrees; neither ankylosis of the thoracolumbar spine nor intervertebral disc syndrome manifested by the requisite incapacitating episodes lasting a duration of at least 6 weeks during a 12 month period is demonstrated.  


CONCLUSIONS OF LAW

1.  Prior to February 20, 2009, the criteria for the assignment of an evaluation in excess of 20 percent for the service-connected low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 (2011).  

2.  Beginning on February 20, 2009, the criteria for the assignment of a 40 percent evaluation, but no more for the service-connected low back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in February 2009 and June 2011.    

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The February 2009 letter provided this notice.  

The claim was readjudicated in July 2009 and September 2011, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2007 to August 2011 are associated with the claims folder.  

The private records from the Veteran's orthopedic surgeon are of record.  The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  The Veteran underwent VA examinations in 2008, 2009 and 2011 to determine the severity of the service-connected disability during course of the appeal.     

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


2.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  

The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2011).  

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine.  

The disability is rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury 5242 or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   Id.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

In addition, with respect to low back sciatic radiculopathy, under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  

When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


3.  Analysis

Initially, the Board notes that the medical evidence establishes a diagnosis of degenerative disc disease of the lumbar spine at L4-5 as part of the service-connected low back disability picture.  Service connection was granted for radiculopathy of the right lower extremity in a September 2011 rating decision and assigned a 10 percent rating, beginning on March 23, 2009.  

The Board may not compensate the Veteran for nonservice-connected disorders, but the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

In the event that it is not possible to separate the effects of the service-connected condition and the nonservice-connected condition, VA regulations at 38 C.F.R. § 3.102, require that reasonable doubt on any issue be resolved in the appellant's favor and clearly dictate that such signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In this case, there is no medical evidence differentiating the symptoms of the Veteran's service-connected lumbar strain and degenerative disc disease.  Therefore, the Board will consider all the Veteran's lumbar spine symptomatology when determining the appropriate rating for the service-connected lumbar strain.  

The Board has carefully reviewed the evidence of record and finds that the evidence is against the assignment of a disability evaluation in excess of 20 percent for the lumbar spine disability prior to February 20, 2009.  However, the evidence of record supports the assignment of a 40 percent rating for the lumbar spine disability beginning on February 20, 2009. 
 
For the time period prior to February 20, 2009, the evidence shows that the service-connected lumbar spine disability was essentially manifested by forward flexion of the thoracolumbar spine performed from 0 to 40 and up to 70 degrees; left lateral flexion from 0 to 30 degrees; right lateral flexion from 0 to 30 degrees; left lateral rotation from 0 to 30 degrees; and right lateral rotation from 0 to 25 degrees.  See the February 2008 VA examination report and the June 2007 VA physical therapy treatment record.  

The June 2007 VA physical therapy treatment record showed that the Veteran had forward flexion of the trunk to 40 degrees, extension to 5 degrees, lateral flexion to the right to 5 degrees, and lateral flexion to the left to 30 degrees.  The Veteran had pain with all motions.  The record indicated that the Veteran had had increased pain since tripping at work one month earlier.     

For this time period, there is no objective evidence of ankylosis of the entire thoracolumbar spine or forward flexion actually limited to 30 degrees or less.  

The February 2008 VA examination report indicates that the Veteran had complaints of intermittent, chronic back pain with occasional radiation since the back injury in service.  

The examination showed that the lumbar spine forward flexion was performed from 0 to 70 degrees with some signs of discomfort.  There was a full range of left and right lateral flexion and left rotation.  Right rotation was only limited by 5 degrees.  

The medical evidence shows that, for the time period in question, the Veteran was able to perform forward flexion of the thoracolumbar spine beyond 30 degrees.  There were no findings suggesting ankylosis.  

Thus, prior to February 20, 2009, the criteria for a rating in excess of 20 percent for the service-connected lumbar spine disability under Diagnostic Code 5237 and the general rating criteria for spine disabilities have not been met.  

The new rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as discussed, additional functional limitation warranting a higher evaluation is not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The February 2008 VA examination indicated that the Veteran had discomfort with the range of motion of the lumbar spine.  There was no evidence of additional limitation of motion of the lumbar spine due to pain.  

The Board finds that the medical evidence presents no basis for the assignment of a higher rating based on additional disability due to pain, weakness, fatigability, weakness or incoordination.  

The February 2008 VA examination indicated that the Veteran had excellent muscular development of the lower extremities and trunk.  There was no evidence of muscle spasm, atrophy, guarding, and pain with motion or weakness.  

The Board finds that the findings of limitation of motion and discomfort are contemplated in the 20 percent rating.  

Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

Thus, on this record, the assignment of an evaluation in excess of 20 percent for the service-connected lumbar spine disability prior to February 20, 2009 under Diagnostic Code 5237 and the general rating criteria for spine disabilities is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.   

A rating in excess of 20 percent also is not warranted for the service-connected low back disability under Diagnostic Code 5243 prior to February 20, 2009.  The preponderance of the evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least four weeks during the past 12 months.  

The VA treatment records dated in 2007 show that the Veteran underwent physical therapy to treatment the lumbar spine disability.  A January 2007 VA treatment record indicates that the Veteran took off a week from work to undergo heat treatment and strain reduction for his lumbar spine disability.  See the January 2007 note from the Veteran's treating physician.  

Of record is a note from the Veteran's treating physician who reported that the Veteran was suffering from severe low back pain and asked that the Veteran be excused from work for a two week period beginning on Monday, July 2, 2007, while he underwent intensive physical therapy regimen.  Another treatment record indicated that he advised the Veteran that he would not be able to frequently dismiss the Veteran from work and would not be able to declare the Veteran disabled.   

At the February 2008 VA examination, the Veteran stated that he was unable to work several days a month due to flare-ups of back pain.  

The Board finds that the VA treatment records do not establish that the Veteran was prescribed physician bed rest or was incapacitated due to the service-connected lumbar spine disability, but this shows that the Veteran was excused from work so that he could undergo treatment.  

To this extent, it is not shown that he was experiencing incapacitating episodes that required bed rest, a 40 percent rating under Diagnostic Code 5243 based on incapacitating episodes for 4 weeks or more in the past 12 months is not assignable.  

Thus, on this record, a disability evaluation in excess of 20 percent for the service-connected low back disability is not assignable prior to February 20, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

However, the Board finds that a 40 percent disability rating for the service-connected lumbar spine disability is assignable under Diagnostic Code 5237 beginning on February 20, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the general rating criteria for rating spine disabilities, a 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

In this case, the evidence shows that, beginning on February 20, 2009, the service-connected lumbar spine disability was productive of a level of impairment that more closely resembles that of forward flexion being restricted to less than 30 degrees.  

A VA physical therapy treatment record dated in February 20, 2009 indicates that the Veteran was referred by the medical clinic after having sudden back pain when he was bending over to thread a machine.  He reported that he continued to work but woke up in the middle of night with an acute sharp pain in his back.  The Veteran reported that the pain was a constant 8 out of 10.  His forward flexion of the lumbar spine was to 25 degrees.  

The private treatment records from the Veteran's orthopedic surgeon indicated that the forward flexion of the lumbar spine ranged from 0 to 30 or 40 degrees.  See the private treatment records dated from March to July 2009.   

A June 2009 VA examination showed that forward flexion of the lumbar spine was limited to 30 degrees.  An October 2009 VA treatment record indicated that the Veteran had forward flexion to 20 degrees.  Forward flexion of the lumbar spine was noted to be to 30 degrees upon VA examination in July 2011. 

Thus, the Board finds that the findings for the period in question generally equate with the criteria warranting a 40 percent rating beginning on February 20, 2009.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The new rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as will be discussed, additional functional limitation warranting a higher evaluation is not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board finds that there is no evidence of additional limitation of motion of the lumbar spine due to pain, weakness, fatigability, weakness, or incoordination.  The Board finds that the objective medical evidence of record establishes no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  

At the June 2009 VA examination, the examiner found that the range of motion was approximately the same with repetition.  The examiner indicated that the pain increased but the range of motion was approximately the same.  

The July 2011 VA examination indicated that the Veteran reported having no weakness or fatigue.  On examination, there was no evidence of weakness or atrophy.  The examiner stated that the Veteran had an abnormal gait due to the use of a cane.  The examiner also stated that there was objective evidence of pain on motion but there was no additional limitation of motion with repetition.  Muscle tone was normal, and there was 5/5 muscle strength in the lower extremity.   

The Board notes that the findings of limitation of motion and painful motion are contemplated in the 40 percent rating.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

Thus, the evidence supports the assignment of a 40 percent disability evaluation for the lumbar spine disability from February 20, 2009 under Diagnostic Code 5237 and the general rating criteria for spine disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.   

A rating in excess of 40 percent is not warranted for the lumbar spine disability under Diagnostic Code 5237 and the general rating criteria for spine disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  There are no objective findings of unfavorable ankylosis of the lumbar spine at any time.    
  
A rating in excess of 40 percent is not warranted for the lumbar spine disability under Diagnostic Code 5243.  The evidence does not establish that the service-connected lumbar spine disability is manifested by the requisite incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The VA treatment records do not show physician-prescribed bedrest.  

Thus, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243 from February 20, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

As noted, in a September 2011 rating decision, service connection was assigned for radiculopathy of the right lower extremity and a separate 10 percent rating was assigned under Diagnostic Code 8520, beginning on March 23, 2009.  The Veteran was notified of this decision in September 2011 and has not expressed disagreement or filed an appeal.  

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's symptoms due to the lumbar spine disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  

Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  


ORDER

An increased rating in excess of 20 percent for the service-connected low back disability prior to February 20, 2009 is denied.   

An increased rating of 40 percent for the service-connected low back disability beginning on February 20, 2009 is granted, subject to the regulations controlling disbursement of VA monetary benefits.    


REMAND

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating due to individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, the Board finds that the Veteran's claim for a higher rating for the lumbar spine disability includes a claim for a TDIU rating.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).

Here, the service-connected disabilities include the chronic lumbosacral disability rated at 20 percent prior to February 20, 2009 and at 40 percent beginning on February 20, 2009, and radiculopathy of the right lower extremity rated at 10 percent beginning on March 23, 2009.  The schedular requirements for consideration of a TDIU rating are not met.

However, there is evidence of occupational impairment.  The June 2009 VA examination report notes that the examiner opined that the Veteran's low back condition with herniated nucleus pulpous and sciatica precluded all forms of gainful employment.  

In a March 2010 VA treatment record, the Veteran's VA physician, indicated that his severe low back pain and sciatica would very likely interfere in the Veteran's ability to do many jobs.  

The Board notes that the RO denied entitlement to a TDIU in a December 2009 rating decision.  However, after this decision, service connection was granted for radiculopathy of the right lower extremity and a 10 percent rating was assigned.  Also, the current Board decision assigns a 40 percent rating to the service-connected low back disability beginning on February 20, 2009.   

In light of the medical evidence of record and the increased ratings assigned to the service-connected lumbar spine disability and radiculopathy of the right lower extremity, the Board determines that development and adjudication of the TDIU claim for extraschedular consideration under 38 C.F.R. § 4.16(b) is essential to avoid potential prejudice to the Veteran.

Accordingly, this additional matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated steps to inform the Veteran of the elements referable to a claim for a TDIU rating that comply with the notification requirements of VCAA and afford him a full opportunity to supplement the record as desired.  The RO should conduct any additional development of this claim in accordance with 38 C.F.R. § 3.159.

2.  After completing all indicated development, the RO should adjudicate the claim for TDIU rating on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  If the criteria are met, the case should be referred to Under Secretary for Benefits or the Director of the Compensation and Pension Service for appropriate consideration.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


